DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “a solder ball on the primary pad and the secondary pad, wherein an uppermost surface of the second insulation layer is farther from an upper surface of the first insulation layer than a top surface of the secondary pad, and the upper surface of the primary pad is above a lowermost surface of the second insulating layer” in combination with the remaining claimed features.
Regarding claim 17, the prior art does not disclose “a solder ball on the primary pad and the secondary pad wherein an uppermost surface of the second insulation layer is farther from an upper surface of the first insulation layer than a top surface of the secondary pad, and the upper surface of the primary pad is above a lowermost surface of the second insulating layer” in combination with the remaining claimed features.
Regarding claim 20, the prior art does not disclose “a solder ball on the primary pad and the secondary pad, wherein an uppermost surface of the second insulation layer is farther from an upper surface of the first insulation layer than a top surface of the secondary pad, and the upper surface of the primary pad is above a lowermost surface of the second insulating layer” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899